Title: To Thomas Jefferson from Joseph Habersham, 14 September 1801
From: Habersham, Joseph
To: Jefferson, Thomas


Dear Sir/
Washington City 14th. Septr. 1801.
Your favor of the 4th came duly to hand tendering me the office of Treasurer—
For your kindness in making that offer as well as the obliging manner in which it was expressed, I beg you to accept of my thanks. Certain circumstances require that I should consider further on the subject before I make a definitive reply I must therefore request your indulgence until the next Post.
I am, with great respect, Yr mo. obed svt
Jos Habersham
